DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The independent claims 1 & 21 require one to “applying Maxwell's equations to the generic magnetic field model to reduce the initial number of different basis functions.” There is no disclosure in the specification that explains how this application is done. How do Maxwell’s equations, when applied to a magnetic field, reduce the number of basis functions? How are the Maxwell’s equations “applied to “ any generic magnetic field? 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the instant case, the claims are very broad and the nature of the invention is very complex. The independent claims require, in a basic explanation, a set of magnetometers and a system that can map and/or model the magnetic field sensed by the aforementioned magnetometers. This type of system deals with the incredibly complex physics of electromagnetism and the highly complex mathematics used in this branch of physics. Without a clear explanation of the means of applying Maxwell’s equations to the sensed magnetic fields, one of ordinary skill in the art could spend a lifetime trying to create the system and method claimed by Applicant. 
The state of the prior art found by Examiner does not agree with the language of Applicant. In the publication “General vector basis function solution of Maxwell’s equations” they disclose a “method for solving Maxwell’s equations exactly, based on expansion of the solution in a complete set of vector basis functions.” In this publication, Maxwell’s equations are solved in a boundary value problem with set parameters. The paper discloses that “any electromagnetic response within a perfectly conducting cavity (resonator) could be expressed in a complete set of functions. It does not disclose a reduction of the number of basis functions, rather it discussed the concept of basis expansion. Therefore, the prior art is in disagreement with the concept of the applicant’s invention. And, because there is no clear description of the mathematical tools used and how they are used, one cannot replicate the invention without much undue experimentation. Another reference, Fast Evaluation of Time–Harmonic Maxwell’s Equations Using the Reduced Basis Method, discloses how the “reduced basis method (RBM) generates low-order models for the solution of parametrized partial differential equations to allow for efficient evaluation in many-query and real-time contexts.” It also addresses “the theoretical framework in which the RBM is applied to Maxwell’s equations and present numerical results for model reduction in frequency domain.” Again, the reduced basis is applied to Maxwell’s equations, in contradiction to the system and method of Applicant.
One of ordinary skill in this art would necessarily be a highly educated physicist or engineer. They would be familiar with electromagnetism and magnetic systems. They would also require explicit examples of a method through which Maxwell’s equations reduce the number of basis functions that describe a magnetic field. Maxwell’s equations are tools that allow one to describe how electric and magnetic fields are created by charges, currents, and changes in the fields themselves. What is not clear to ones of ordinary skill is how Maxwell’s equations reduce the numbers of basis functions of an electromagnetic field.
In this art, predictability is explicitly dependent on the provided inputs. Electromagnetic boundary value problems are solvable if the geometry and material makeup of a particular system are fully disclosed. These boundary value problems are not easily solved unless the geometry is simple and perfect conductors make up the system. Therefore, with arbitrary fields and unknown geometry, these become complex and next to impossible to solve, even with the best supercomputers and modeling techniques.
In the instant application, the inventor does not appear to have provided any explicit, concise, and clear description of what is meant by “applying Maxwell's equations to the generic magnetic field model to reduce the initial number of different basis functions.” Because of this, ones of ordinary skill cannot replicate this invention. Also, because this seems to disagree with conventional descriptions of known magnetic field systems, one of ordinary skill in the art would be forced to perform lengthy amounts of undue experimentation.
Examiner concludes that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. Appropriate correction is needed to advance prosecution.
Claims 3-6 & 23-26 require that “the processor is configured for estimating the at least one magnetic field component at the each of at least one magnetometer by parameterizing the constrained magnetic field model at least partially based on the arbitrary magnetic field measurements acquired from the plurality of magnetometers, thereby yielding a parameterized model of the at least one magnetic field component of the arbitrary magnetic field in the vicinity of the plurality of magnetometers, and substituting each location of the at least one magnetometer into the parameterized magnetic field model.” This claim language discloses that parameterizing a field results in a parameterized field. How is the field parameterized?  What are the parameters? How are the magnetometers substituted into the model? 
All of the same Wand’s factors discussed above apply equally to the concept of parameterization discussed in the above listed claims. Clear, explicit, and concise disclosures of the parameterization techniques are needed to advance prosecution. 
Examiner concludes that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. Appropriate correction is needed to advance prosecution.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “in the vicinity” in claims 1, 3, 21, & 23 is a relative term which renders the claim indefinite. The term “in the vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What defines “in the vicinity?” Is a nanometer “in the vicinity?” Is a mile “in the vicinity?” Is a meter “in the vicinity?” In an electromagnetic system that deals with fields that have infinite reach but rapidly decaying effects at distance, this terminology needs to have explicitly stated limits. 
Claims 3-6, 12-20, 23-26, & 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “partially” in claims 3-6, 12-20, 23-26, & 32-38 is a relative term which renders the claim indefinite. The term “partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What defines “partially?” Does 0.1% satisfy “partially?” Does 1% satisfy “partially?” Does 10% satisfy “partially?” Does 25% satisfy “partially?” Clarification is required.
Claims 3-6 & 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 & 23-26 require that “the processor is configured for estimating the at least one magnetic field component at the each of at least one magnetometer by parameterizing the constrained magnetic field model at least partially based on the arbitrary magnetic field measurements acquired from the plurality of magnetometers, thereby yielding a parameterized model of the at least one magnetic field component of the arbitrary magnetic field in the vicinity of the plurality of magnetometers, and substituting each location of the at least one magnetometer into the parameterized magnetic field model.” This claim language discloses that parameterizing a field results in a parameterized field. How is the field parameterized?  What are the parameters? How are the magnetometers substituted into the model? 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to contain multiple enablement problems and they do not clearly point out or distinctly claim the invention of Applicant. Examiner cannot apply art to an invention that is not and cannot be presently understood by one of ordinary skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teach some of the limitations of the invention claimed by Applicant. The prior art listed also represents the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858